EXHIBIT 10.1
 
COMMON STOCK PURCHASE AGREEMENT
 
THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as of
August 19, 2009 (the “Effective Date”) by and among Vivakor, Inc., a Nevada
corporation (the “Seller” or “Company”), and Newport Capital Management, LLC
(the “Investor”).
 
WHEREAS, the Seller desires to sell to the Investor, and the Investor desires to
purchase from Seller, all of the Shares, upon the terms and conditions set forth
in this Agreement;
 
NOW THEREFORE, in consideration of the mutual promises, covenants and conditions
hereinafter set forth, the parties hereto agree as follows:
 
1. DEFINITIONS.
 
1.1 Certain Defined Terms. As used in this Agreement, the following terms shall
have the following respective meanings:
 
 “Common Stock” shall mean, collectively, the Company’s Common Stock, which is
the Company’s only voting capital stock.
 
“Material Adverse Effect” shall mean a material adverse effect on the financial
condition, business, assets or operations of the Company and its subsidiaries,
taken as a whole; provided, however, that no effects resulting from the
announcement of the execution of this Agreement, the consummation of the
investment by Investor contemplated by this Agreement, or the pendency of such
investment by Investor shall be deemed to be or constitute a Material Adverse
Effect or be taken into account when determining whether a Material Adverse
Effect has occurred or exists.
 
2. AGREEMENT TO PURCHASE AND SELL STOCK
 
2.1. Agreement to Purchase. Subject to the terms and conditions hereof
(including, without limitation  6.1 below), on the date of the Closing, the
Seller will sell to the Investor, and Investor shall purchase from the Seller,
an aggregate of 3,185,000 shares of Common Stock (the “Shares”) of the Company
for a purchase price of $0.23 per share, resulting in an aggregate purchase
price of  seven hundred thirty two thousand five hundred fifty dollars U.S.
($732,550.00 USD). The purchase price for the Shares shall be paid by wire
transfer of funds to a designated account of the Seller.  The purchase price
shall be paid within three days of the execution of this Agreement; provided,
however, the Investor may, in lieu thereof, deliver a promissory note (the
“Note”) in the principal amount of the purchase price in the form attached
hereto as “Exhibit A”. Upon payment of the purchase price or payment of the
Note, the Shares shall be freely tradable and registered under the Act, pursuant
to Section 4.7 below.
 
3. CLOSING; DELIVERY.
 
3.1. The Closing. The purchase and sale of the Shares hereunder shall take place
remotely via the exchange of documents and signature pages at 10:00 a.m.,
Pacific time, on the date that is two (2) business days following the
satisfaction of all of the conditions set forth in Sections 7 and 8 hereof, or
at such other time and place as the Seller and Investor may mutually agree upon
(the “Closing”); provided, however, if the Investor elects to pay pursuant to
the terms of the Note, each payment of the principal amount shall be considered
a “Closing.” A Closing with respect to any Shares shall occur only upon receipt
of the purchase price for such Shares.
 
 
1

--------------------------------------------------------------------------------


 
(a) As total consideration for the purchase and sale of the Shares, pursuant to
this Agreement and upon receipt of freely tradable shares, the Investor shall
pay to the Company seven hundred thirty two thousand five hundred fifty dollars
U.S. ($732,550.00 USD). Such total consideration shall be referred to in this
Agreement as the "Purchase Price."
 
3.2. Delivery. Upon each Closing, the Seller will deliver to the Investor a
certificate representing the Shares purchased by the Investor hereunder validly
issued, fully paid for and non-assessable.
 
4. REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY. The Company hereby
represents and warrants to each Investor, except as disclosed in the Schedule of
Exceptions (“Schedule of Exceptions”) attached to this Agreement as “Exhibit B”
(which disclosures shall be deemed to apply to all representations or warranties
to the extent the applicability of the disclosure is reasonably apparent on its
face), as of the Effective Date and as of the Closing, as follows:
 
4.1. Organization, Good Standing and Qualification of the Company. The Company
and any subsidiary of the Company is duly organized, validly existing and, when
such concept is applicable, in good standing under the laws of the state of
Nevada and has all requisite corporate power and authority to own its properties
and assets and to carry on its business as now conducted and as presently
proposed to be conducted except, in the case of any subsidiary of the Company,
where the failure to be so organized, existing and in good standing or to have
such corporate power and authority, would not have or result in, individually or
in the aggregate, a Material Adverse Effect. The Company has the corporate power
and authority to enter into this Agreement and perform its obligations hereunder
and thereunder. The Company and each of its subsidiaries is qualified to do
business as a foreign corporation in each jurisdiction where failure to be so
qualified would have or result in, individually or in the aggregate, a Material
Adverse Effect.
 
4.2. Capitalization.
 
(a) As of the Effective Date, the authorized capital stock of the Company
consists of the following:
 
(i) Common Stock. A total of 242,500,000 authorized shares of Class A Common
Stock ($0.001 par value per share) of which 50,660,660 shares are issued and
outstanding.
 
(ii) Preferred Stock. A total of 10,000,000 authorized shares of Preferred Stock
($0.001 par value per share), none of which is designated as to series, issued
or outstanding.
 
(b) Options, Warrants, Reserved Shares. As of the Effective Date, 7,500,000
shares of Common Stock have been reserved for issuance under the 2008 Stock
Incentive Plan, of which 420,000 options are outstanding, plus, an additional
6,000,000 options outside of the 2008 Stock Incentive Plan are outstanding.
 
(c) Status of Capital Stock. All of the outstanding shares of the capital stock
of the Company are duly authorized, validly issued, fully paid and
non-assessable, and free and clear of all liens, claims and encumbrances, other
than liens, claims and encumbrances created or imposed by or through the holder
of the securities.
 
 
2

--------------------------------------------------------------------------------


 
4.3. Subsidiaries. Each subsidiary of the Company is majority-owned, directly or
indirectly, by the Company. The shares of each subsidiary owned by the Company
are duly authorized, validly issued, fully paid and non-assessable, and are free
and clear of all liens, claims and encumbrances.
 
4.4. Due Authorization. All corporate action on the part of the Company
necessary for the authorization, execution and delivery of, and the performance
of all obligations of the Company under this Agreement, and necessary for the
consummation of the transactions contemplated hereby and thereby has been taken
or will be taken prior to the Closing. The execution, delivery and performance
by the Company of this Agreement and the consummation of the transactions
contemplated hereby and thereby will not conflict with or constitute or result
in, with or without the passage of time or the giving of notice or both, a
violation, breach or default by the Company of (i) any order of any government
authority binding upon the Company or (ii) the Amended and Restated Certificate
of Incorporation of the Company as in effect on the date of this Agreement  or
bylaws of the Company. This Agreement, when executed, shall constitute the valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium, reorganization and similar laws affecting creditors’ rights
generally and to general equitable principles, and, with regard to the
indemnification provisions contained therein, to the extent such indemnification
provisions may be limited by applicable federal and state securities laws and
principles of public policy.
 
4.5. Valid Issuance of Stock.
 
(a) The Shares are duly and validly issued, fully paid and non assessable and
free of all liens, claims and encumbrances (other than any such matters created
or imposed by or through the Investor).
 
(b) The outstanding shares of the capital stock of the Company are duly and
validly issued, fully paid and non assessable, and such shares of such capital
stock, and all outstanding stock, options and other securities of the Company
have been issued in full compliance with the registration and prospectus
delivery requirements of the Securities Act of 1933, as amended (the “Act”), and
the registration and qualification requirements of all applicable state
securities laws, or in compliance with applicable exemptions therefrom, and all
other provisions of applicable federal and state securities laws, including,
without limitation, anti-fraud provisions.
 
4.6. Government and Third Party Consents. Except for filings required under the
1933 Act and any consent, waiver, approval, order, permit, authorization,
declaration, notification, filing, designation, qualification or registration
which, if not obtained or made, would not have or result in, individually or in
the aggregate, a Material Adverse Effect, no consent, waiver, approval, order,
permit, authorization, declaration, notification, filing, designation,
qualification or registration of or with any governmental authority or any other
person is required to be made or obtained by the Company in connection with
(i) the execution and delivery of this Agreement by the Company or the
performance by the Company of its obligations hereunder; or (ii)  the
consummation of the transactions contemplated hereby and thereby.
 


3

--------------------------------------------------------------------------------


 
4.7. Registration Statement; Financial Statements.
 
(a) The Company has filed with the Securities and Exchange Commission (the
“SEC”) a registration statement on Form S-1 dated August 12, 2009, (such
registration statement, as so amended, the “Registration Statement”). The
Registration Statement complied at the time of filing in all material respects
with all applicable requirements of the Act. The Registration Statement,
including any financial statements or schedules included or incorporated by
reference therein, did not when filed, does not at the Effective Date and will
not (as it may be amended prior to Closing) at the Closing contain any untrue
statement of a material fact or omit to state a material fact required to be
stated or incorporated by reference therein or necessary in order to make the
statements therein not misleading. The Company has delivered to Investor true
and complete copies of all comments received from the SEC with respect to the
Registration Statement. The audited consolidated financial statements of the
Company included in the Registration Statement  fairly present in all material
respects, in conformity with United States generally accepted accounting
principles applied on a consistent basis (except as may be indicated in the
notes thereto), the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates thereof and their consolidated results
of operations and changes in financial position for the periods then ended.
 
(b) The Company has heretofore made, and hereafter will make, available to
Investor a complete and correct copy of the Registration Statement and any
amendments or modifications filed with the SEC.
 
4.8. Registration Rights. Except as disclosed in the Registration Statement, the
Company has not granted or agreed to grant any person or entity any rights
(including piggyback registration rights) to have any securities of the Company
registered with the SEC or any other governmental authority that are senior to
or in conflict with the rights granted to Investor under this agreement.
 
4.9. Interested Party Transactions. Except as disclosed in the Registration
Statement, there are no material contracts, agreements or proposed transactions
between the Company and any of its executive officers, directors or controlling
stockholders, and to the Company’s knowledge, none of the Company’s directors or
executive officers has a material interest in any material contract or business
transaction involving the Company.
 
5. REPRESENTATIONS AND WARRANTIES OF INVESTOR. Each Investor represents and
warrants to the Company, as of the Effective Date and as of the Closing, as
follows:
 
5.1 Organization, Corporate Power. Each Investor is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated and has all requisite corporate power and authority to enter into
this Agreement and to perform its obligations hereunder.
 
5.2. Authorization. All corporate action on the part of each Investor necessary
for the authorization, execution and delivery of, and the performance of all
obligations of such Investor under this Agreement, and necessary for the
consummation of the transactions contemplated hereby and thereby has been taken
or will be taken by the Closing. The execution, delivery and performance by each
Investor of this Agreement and the consummation of the transactions contemplated
hereby and thereby will not conflict with or constitute or result in, with or
without the passage of time or the giving of notice or both, either a violation,
breach or default by such Investor of (i) any order of any government authority
binding upon Investor or (ii) the certificate of incorporation or bylaws of
Investor. This Agreement constitutes valid and binding obligations of each
Investor enforceable against such Investor in accordance with its terms, subject
to applicable bankruptcy, insolvency, moratorium, reorganization and similar
laws affecting creditors’ rights generally and to general equitable principles.
 
 
4

--------------------------------------------------------------------------------


 
5.3. Investigation; Economic Risk. Each Investor acknowledges that it has had an
opportunity to discuss the business and affairs of the Company and its
subsidiaries with its officers. Each Investor further acknowledges having had
access to information about the Company that it has requested. Each Investor
acknowledges that it has knowledge and experience in financial and business
matters such that it is capable of evaluating the risks of the transactions
contemplated by this Agreement and has the ability to bear the economic risks of
holding the Shares for an indefinite period. The parties acknowledge and agree
that nothing in this Section 5.3 shall limit or modify any representation or
warranty of the Company in Section 4 hereof, or the right of Investor to rely
thereon.
 
5.4. Accredited Investor. Investor is an “Accredited Investor” as defined in
Rule 501 of Regulation D promulgated under the Act.


6. CONDITIONS TO INVESTOR’S OBLIGATIONS AT THE CLOSING. The obligation of
Investor to purchase the Shares at the Closing is subject to the fulfillment on
or prior to the Closing of the following conditions:
 
6.1 Representations and Warranties Correct.
 
The representations and warranties made by the Company in Section 4 hereof shall
be true and correct as if made on and as of the Closing Date (or in the case of
representations and warranties that expressly refer to a specific date, as of
such specific date), except where the failure to be true and correct would not
have or result in, individually or in the aggregate, a Material Adverse Effect.
 
6.2 Performance of Obligations. The Company shall have performed and complied in
all material respects with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by the
Company on or before the Closing.


6.3 Litigation. Except as disclosed in the Registration Statement, the Company
shall have no outstanding material litigation (litigation in which the amount in
dispute is in excess of $10,000.00 USD), shall not have declared bankruptcy nor
be in default in any of its material contracts which were in place at the time
of the signing of this Agreement. In the event that any of these circumstances
occur after the signing of this Agreement, any remaining obligations of Investor
due under this Agreement shall be deemed null and void.
 
6.4 Securities Laws. The offer and sale of the Shares to Investor pursuant to
this Agreement shall comply with the registration requirements of the Act and
the registration and/or qualification requirements of all applicable state
securities laws.


7. CONDITIONS TO SELLER’S OBLIGATIONS AT THE CLOSING. The obligation of the
Seller to effect the Closing under this Agreement is subject to the fulfillment
on or prior to the Closing of the following conditions:
 
7.1. Representations and Warranties. The representations and warranties made by
each Investor in Section 5 shall be true and correct as if made on and as of the
Closing Date (or in the case of representations and warranties that expressly
refer to a specific date, as of such specific date), in each case, except (other
than with respect to the representations and warranties set forth in Sections
5.3 and 5.4, which must be true and correct in all respects) where the failure
to be true and correct would not materially and adversely affect such Investor’s
ability to perform its obligations under this Agreement.
 
 
5

--------------------------------------------------------------------------------


 
7.2. Performance of Obligations. Each Investor shall have performed and complied
in all material respects with all agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied with
by it on or before the Closing.
 
7.3. Payment of Purchase Price. Each Investor shall have delivered to the Seller
the purchase price in accordance with the provisions of Section 3.
 
8. MISCELLANEOUS
 
8.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the Nevada Revised Statutes as to matters within the scope
thereof, and as to all other matters shall be governed and construed in
accordance with the internal laws of the state of Nevada without regard to
principles of conflicts of laws.
 
8.2. Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by any party hereto and (other than
the covenants contained in Section 6, which shall survive until terminated as
provided in Section 6) until the first anniversary of the Closing.
 
8.3. Successors and Assigns; No Third Party Beneficiaries. Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto. This Agreement and the rights and
obligations therein may not be assigned by Investor without the written consent
of the Seller except to a parent corporation, a subsidiary or affiliate of
Investor. This Agreement and the rights and obligations therein may not be
assigned by the Seller without the written consent of Investor. Nothing
contained in this Agreement, express or implied, is intended to confer any
rights, remedies or benefits upon any person or entity, other than the parties
hereto or their respective successors and permitted assigns.
 
8.4. Entire Agreement. This Agreement, the schedules and exhibits hereto
constitute the entire understanding and agreement between the parties with
regard to the subjects hereof and thereof; provided, however, that nothing in
this Agreement shall be deemed to terminate or supersede the provisions of any
confidentiality and nondisclosure agreements executed by the parties hereto
prior to the Effective Date, which agreements shall continue in full force and
effect until terminated in accordance with their respective terms.
 
8.5. Notices. All notices, requests, waivers and other communications made
pursuant to this Agreement shall be in writing and shall be conclusively deemed
to have been duly given:
 
(a) when hand delivered to the other parties;
 
(b) when sent by facsimile if sent during normal business hours of the recipient
with confirmation of sending to the fax number set forth below, or if sent
outside normal business hours with confirmation of sending, then notice shall be
deemed to have been duly given on the next business day;
 
 
6

--------------------------------------------------------------------------------


 
(c) three (3) business days after deposit in the U.S. mail with first class or
certified mail receipt requested postage prepaid and addressed to the other
parties as set forth below; or
 
(d) the next business day after deposit with a national overnight delivery
service, postage prepaid, addressed to the parties as set forth below with
next-business-day delivery guaranteed, provided that the sending party receives
a confirmation of delivery from the delivery service provider.
 
To Investor:
 
Newport Capital
________________________
________________________
________________________


 
To Seller:
 
Vivakor, Inc.
2590 Holiday Road. Suite 100,
Coralville, IA 52241,   
(319) 625-2172
 
Each person making a communication hereunder by facsimile shall promptly confirm
by telephone to the person to whom such communication was addressed each
communication made by it by facsimile pursuant hereto but the absence of such
confirmation shall not affect the validity of any such communication. A party
may change or supplement the addresses given above, or designate additional
addresses, for purposes of this Section 9.5 by giving the other parties written
notice of the new address in the manner set forth above.
 
8.6. Amendments and Waivers. Any term of this Agreement may be amended only with
the written consent of each party hereto.
 
8.7. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto, upon any breach or default of any other
party under this Agreement, shall impair any such right, power or remedy of the
non-breaching parties nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of any similar breach of
default thereafter occurring; nor shall any waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party hereto of any breach
of default under this Agreement or any waiver on the part of any party hereto of
any provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, or by law or otherwise afforded to any
party hereto shall be cumulative and not alternative.
 
8.8. Legal Fees. Each party hereto shall pay its own legal expenses in
connection with the transactions contemplated by this Agreement.
 
8.9. Finder’s Fees. Each party represents and warrants to the other parties
hereto that it has retained no finder or broker in connection with the
transactions contemplated by this Agreement.
 
 
7

--------------------------------------------------------------------------------


 
8.10. Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing or interpreting this Agreement.
 
8.11. Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. This Agreement may be executed by
facsimile signature.
 
8.12. Severability. Should any provision of this Agreement be determined to be
illegal or unenforceable, such determination shall not affect the validity or
enforceability of any other provisions of this Agreement.
 
8.13. No Commitment for Additional Financing. The Seller acknowledges and agrees
that Investor has not made any representation, undertaking, commitment or
agreement to provide or assist the Company or any subsidiary in obtaining any
financing, investment or other assistance, other than the purchase of the Shares
as set forth herein and subject to the conditions set forth herein.
 
8.14. Required Filings; Cooperation. (a) The Seller and each Investor agree that
they will use their reasonable best efforts to make all filings required to be
made by them in order to complete the transactions contemplated under this; and
(b) between the Effective Date and the Closing, each party hereto will
(i) reasonably cooperate with the other party with respect to all filings that
such other party elects to make or is required by applicable laws to make in
connection with the transactions contemplated under this Agreement, and
(ii) reasonably cooperate with the other parties, including, without limitation,
taking all actions reasonably requested by such other parties, provided that if
any party reasonably requests confidentiality restrictions with respect to the
foregoing:
 
(a) the parties hereto will consult with each other with respect thereto; and
 
(b) if agreement is not reached with respect to such confidentiality
restriction, the other party shall request confidential treatment with respect
to the affected item; and
 
(c) if the confidential treatment request is not approved, then such other party
shall be free to disclose the affected item as required by applicable law.


8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year herein above first written.




SELLER:
 
Vivakor, Inc.
 
By: /s/ Matt Nicosia                        
 
Name:  Matt Nicosia
 
Title: Executive Chairman
 
 
INVESTOR:
 
Newport Capital  Management, LLC


By:  /s/ Paul Rusnock                      
 
Name: Paul M. Rusnock
 
Title: Managing Member
 

 
9

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF PROMISSORY NOTE
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------




EXHIBIT B


SCHEDULE OF EXCEPTIONS


 
 
 
 
 
 

 


 
11


--------------------------------------------------------------------------------


 




 




 

